Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 8, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  141827 & (62)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  FRANCIS JOSEPH HINSBERG,                                                                                Brian K. Zahra,
            Plaintiff-Appellee/                                                                                      Justices
            Cross-Appellant,
  v                                                                SC: 141827
                                                                   COA: 290481
                                                                   Genesee CC: 07-275950-DM
  MARIA HINSBERG,
             Defendant-Appellant/
             Cross-Appellee.
  _________________________________________/


         On order of the Court, the application for leave to appeal the August 19, 2010
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered, and they are DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 8, 2011                       _________________________________________
         y0228                                                                Clerk